   4:19-cr-03094-JMG-CRZ Doc # 10 Filed: 09/10/19 Page 1 of 3 - Page ID # 15




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 4:19CR3094

       vs.
                                                  ORDER FOR THE PROGRESSION OF
JONATHAN MANZI,                                         A CRIMINAL CASE

                      Defendant.                          Judge John M. Gerrard

       Upon arraignment of defendant this date and the entry of a plea of not guilty,

       IT IS ORDERED:

       1. A telephonic status hearing to discuss case progression and how this case will
be resolved will be held at 9:00 a.m. on October 24, 2019 before the undersigned magistrate
judge. Defendant, defense counsel, and counsel for the government shall attend. Parties are
directed to filing no. 9 for instructions on participation in the call.

       2. Discovery. Within fourteen (14) days of this date, counsel shall confer and
accomplish discovery in accordance with NECrimR 16.1 and Fed.R.Crim.P. 16. The
United States Attorney shall disclose Brady v. Maryland (and its progeny) material as soon
as practicable.

       3. Motions; Prerequisites. The filing, briefing, and hearing of pretrial motions,
including ex parte motions and applications, shall be governed by NECrimR 12.1 - 12.5.

              a.     The deadline filing pretrial motions will be set at the status
                     conference.

              b.     In the event that any motions are filed seeking bills of particulars or
                     discovery of facts, documents, or evidence, including Brady material,
                     as part of the motion the moving party shall recite that counsel for the
                     movant has spoken with opposing counsel regarding the subject of the
                     motion in an attempt to reach agreement without the involvement of
                     the court and that such attempts have been unsuccessful. The motion
                     shall further state the dates and times of any such conferences.

              c.     If request has been made for an evidentiary hearing, a request for leave
                     to file a post-hearing brief may be filed either with the request for
   4:19-cr-03094-JMG-CRZ Doc # 10 Filed: 09/10/19 Page 2 of 3 - Page ID # 16




                     evidentiary hearing, or, by a non-moving party, within five days
                     thereafter. A request for post-hearing briefs shall set forth the specific
                     reasons the requesting party cannot be expected to argue its position
                     before the hearing. Post-hearing briefs will not generally be permitted
                     unless the facts are so complex as to require them, or the evidence
                     adduced at the hearing is so different from that expected to be adduced
                     that it triggers different law, the applicability of which could not have
                     been anticipated by the parties before the hearing.

       4. Settlement. If plea negotiations are to be instituted, they shall be concluded and
advice thereof given to the trial judge not less than one week prior to trial.

       5. CJA Vouchers. Applications or vouchers pursuant to the Criminal Justice Act
(“CJA”) for authorization to hire third parties, to exceed the CJA spending limits, or for
the expenditure of CJA funds shall be submitted on an appropriate CJA form available
from the Clerk's office and supported by a statement of:

       (a)    The name, address and telephone number of the person sought to be hired (if
              applicable);

       (b)    A specific statement of the amount sought and the method of computing it;

       (c)    A statement of the factual and legal bases supporting the request, including
              specific argument for exceeding the CJA’s limits.

       6. Speedy Trial Act.

              a.      With Defendants’ consent, the court finds that the time between today
       and October 24, 2019 is excluded under the Speedy Trial Act because although
       counsel have been diligent, additional time is needed to retrieve the evidence from
       the government’s archives, evaluate the case, and determine how it will proceed,
       and failing to grant additional time might result in a miscarriage of justice. 18 U.S.C.
       § 3161(h)(7)(A) & (B). Failing to timely object to this order as provided under this
       court’s local rules will be deemed a waiver of any right to later claim the time should
       not have been excluded under the Speedy Trial Act.

               b.      The prosecuting attorney to whom this case is assigned shall advise
       the court, by letter to the undersigned, at such time as the Speedy Trial Act requires
       that the trial of this case be scheduled within ten days, if trial is not then scheduled
       to begin within the period allowed by the Speedy Trial Act and no exceptions have
       tolled the Act's time limitations. Such notification shall set forth the number and
       dates of the days elapsed and days remaining under the Speedy Trial Act as applied
       to the events of this case.
   4:19-cr-03094-JMG-CRZ Doc # 10 Filed: 09/10/19 Page 3 of 3 - Page ID # 17




        7. The defendant shall be present at all pretrial arguments or hearings unless
excused by the court, and if permission is sought to be absent, the defendant shall deliver
to the court in advance an affidavit stating that the defendant knowingly, intelligently and
voluntarily gives up the right to attend such argument or hearing.

       8.    Upon representation of counsel, due to the volume of the record, this court
designates this case as a complex case and exempts it from the provisions in the Speedy
Trial Act.

       DATED this 10th day of September, 2019.

                                          BY THE COURT:
                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
